Citation Nr: 0501827	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-05 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a disability manifested 
by bowel incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran retired from active duty military service in 
October 1991.

In a March 2002 rating decision, the RO determined, in 
pertinent part, that a claim of entitlement to service 
connection for bowel incontinence had not been reopened based 
on the submission of new and material evidence, and that the 
claim remained denied.  The veteran indicated disagreement 
with the March 2002 rating decision and, after being issued a 
statement of the case, perfected her appeal by the submission 
of a substantive appeal (VA Form 9) in March 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing is associated with the veteran's claims folder.

Clarification of issue on appeal

The RO has adjudicated the veteran's claim as one to reopen a 
previously-denied claim.  For reasons expressed immediately 
below, the Board believes that the law involving finality and 
reopening claims does not apply to this issue.  
Cf. 38 U.S.C.A. §§ 5108, 7105 (West 2002). 

The veteran's claim had previously been considered by the RO 
in September 1999, at which time it was determined that the 
claim was not well grounded.  Under the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA), the well groundedness 
standard was eliminated.  Claimants were provided with a two-
year period from November 9, 2000 (the date of enactment of 
the VCAA) to request that VA readjudicate claims denied as 
not well grounded that became final between July 14, 1999 and 
November 9, 2000.  
See § 7 of the VCAA.

In the instant case, the veteran's claim was denied by the RO 
in September 1999, with notice dated October 1, 1999; it 
became final one year thereafter, on October 1, 2000, within 
the period specified by the VCAA.  She filed another claim of 
entitlement to service connection for bowel incontinence in 
December 2001.  This is within the two-year period that began 
on November 9, 2000 and concluded on November 9, 2002.  

The Board finds that the claim filed in December 2001 
constituted, in essence, a request that the previously-denied 
claim be readjudicated.  The former denial of the veteran's 
claim is a nullity.  The claim currently on appeal, 
accordingly, is properly characterized as one in which 
service connection is initially sought, rather than one for 
which new and material evidence is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of her.


REMAND

The veteran has contended that she currently has a disability 
manifested by bowel incontinence as a result of her military 
service.  She contends that her bowel incontinence began 
during service, and has been manifested since her separation 
therefrom.  

Reason for remand

Review of the veteran's service medical records reveals that 
she was accorded treatment in February 1989 for complaints of 
stomach cramps and diarrhea, diagnosed as gastroenteritis; in 
November 1990 for cramps and "gas," with an assessment of 
"trapped gas"; and in April 1991 for complaints of cramping 
abdominal pain.  A February 1994 statement by a private 
physician noted complaints by the veteran of an approximate 
two-year history of bowel incontinence.  In October 2004, a 
private physician indicated that the veteran has had stool 
incontinence.  

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and her active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and her active 
service, under 38 U.S.C.A. § 5103A.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (2004).  
Under the circumstances of this case, the Board believes that 
the record should contain a medical opinion that squarely 
addresses the veteran's contention that her disability began 
during service.

In addition, the record is unclear as to the precise etiology 
and nature of the claimed bowel disability.  It appears that 
a neurological basis has been ruled out, but the record does 
not specifically indicate the cause of the veteran's 
complaints.  This, too, must be clarified on remand.

Accordingly, this case must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran's claims folder should be 
referred to a physician who is a 
specialist in gastrointestinal medicine.  
The reviewing specialist should be 
requested to review the veteran's claims 
folder in order to determine whether a 
disability manifested by bowel 
incontinence is currently shown.  If this 
specialist deems physical examination of 
the veteran appropriate, he or she should 
request that examination and/or 
diagnostic testing of the veteran be 
scheduled, this should be accomplished.  
If a disability manifested by bowel 
incontinence is currently manifested, the 
examiner should and render an opinion as 
to whether the disability began during 
service or is related to any service-
connected disability (see the March 2002 
RO rating decision for a list of the 
veteran's numerous service-connected 
disabilities.  If possible, the precise 
cause of the veteran's claimed bowel 
incontinence should be identified.  A 
report should be prepared and associated 
with the veteran's VA claims folder.  

2.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for a disability 
manifested by bowel incontinence.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


	


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




